


116 HR 8649 IH: Joshua John Comeau First Responder Cancer Benefit Act of 2020
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8649
IN THE HOUSE OF REPRESENTATIVES

October 20, 2020
Mrs. Walorski introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for a presumption of eligibility for benefits for certain public safety officers who died of exposure-related cancers, and for other purposes.


1.Short titleThis Act may be cited as the Joshua John Comeau First Responder Cancer Benefit Act of 2020. 2.Exposure-related cancerSection 1201 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281) is amended by adding at the end the following: 

(o)
(1)As determined by the Bureau, an exposure-related cancer resulting in the death of a public safety officer shall be presumed to constitute a personal injury within the meaning of subsection (a), sustained in the line of duty by the officer and directly and proximately resulting in death, if that public safety officer was exposed to or in contact with any known carcinogen, or carcinogenic substance or condition while at the scene of an accident, a fire, or any other rescue or public safety operation. (2)For purposes of this subsection, the term exposure-related cancer includes the following:
(A)Mesothelioma. (B)Testicular cancer.
(C)Multiple myeloma. (D)Leukemia.
(E)Non-Hodgkins lymphoma. (F)Skin cancer.
(G)Malignant melanoma. (H)Brain cancer.
(I)Prostate cancer. (J)Colon cancer.
(K)Stomach cancer. (L)Lung cancer.
(M)Esophagus cancer. (N)Kidney cancer.
(O)Bladder cancer. (P)Any other form of cancer that the Bureau may determine appropriate..
3.ApplicabilityThe amendment made by section 2 shall apply in the case of any public safety officer who died on or after January 1, 2018, as a result of an exposure-related cancer.  